 


110 HRES 986 EH: Recognizing the courage and sacrifice of those members of the United States Armed Forces who were held as prisoners of war during the Vietnam conflict and calling for a full accounting of the 1,729 members of the Armed Forces who remain unaccounted for from the Vietnam conflict.
U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 986 
In the House of Representatives, U. S.,

May 22, 2008
 
RESOLUTION 
Recognizing the courage and sacrifice of those members of the United States Armed Forces who were held as prisoners of war during the Vietnam conflict and calling for a full accounting of the 1,729 members of the Armed Forces who remain unaccounted for from the Vietnam conflict. 
 
 
Whereas recent world events have brought Americans closer together, while reinvigorating our patriotism, reminding us of our precious liberties and freedoms, and giving us a greater appreciation for the men and women of the United States Armed Forces who defend our homeland every day; 
Whereas the honor and valor of past and present members of the United States Armed Forces inspire many young people to serve their country; 
Whereas participation by the United States Armed Forces in combat operations in Southeast Asia during the Vietnam conflict resulted in more than 700 American military personnel being taken prisoner by enemy forces; 
Whereas American military personnel who were taken prisoner were held in numerous prisoner of war facilities, the most notorious of which was Hoa Lo Prison in downtown Hanoi, Vietnam, which was dubbed by prisoners held there as the Hanoi Hilton; 
Whereas on January 23, 1973, the United States and North Vietnam jointly announced the terms of a cease-fire agreement, which included the release of prisoners of war; 
Whereas the return of the American prisoners of war to the United States and to their families and comrades was designated Operation Homecoming; 
Whereas on January 27, 1973, the first group of American prisoners of war were released at airfields near Hanoi and Loc Ninh, and the last Operation Homecoming repatriation took place on April 1, 1973; 
Whereas many American military personnel who were taken prisoner as a result of combat in Southeast Asia have not returned to their loved ones and their fate remains unknown; 
Whereas American military personnel who were prisoners of war in Southeast Asia were routinely subjected to brutal mistreatment, including beatings, torture, starvation, and denial of medical attention and outside information, and were frequently isolated from each other and prohibited from communicating with one another; 
Whereas the prisoners, at great personal risk, nevertheless devised a means to communicate with each other through a code transmitted by tapping on cell walls; 
Whereas the prisoners held in the Hanoi Hilton included then-Major Samuel R. Johnson, United States Air Force, now a member of Congress from the 3rd Congressional District of Texas, who was shot down on April 16, 1966, while flying his 25th mission over North Vietnam; 
Whereas Samuel R. Johnson spent more than half of his time as a prisoner in solitary confinement, and conducted himself with such valor as to be labeled by the enemy as a die-hard resister, and, notwithstanding the tremendous suffering inflicted upon him, demonstrated an unfailing devotion to duty, honor, and country; 
Whereas during Samuel R. Johnson’s military career, he was awarded 2 Silver Stars, 3 Legions of Merit, the Distinguished Flying Cross, a Bronze Star with V device for valor, 2 Purple Hearts, 4 Air Medals, and 5 Outstanding Unit awards; 
Whereas Samuel R. Johnson retired from active duty in 1979 in the grade of colonel, and personifies the verse in Isaiah 40:31, They shall mount with wings as eagles; 
Whereas the American military personnel who were prisoners of war during the Vietnam conflict truly represent the best of America; 
Whereas the 35th anniversary of Operation Homecoming begins on February 12, 2008, and ends on April 1, 2008; 
Whereas the world acknowledges that the words inscribed by an American prisoner of war in a Hanoi Hilton cell, Freedom has a taste to those who fight and die for it that the protected will never know, are bitterly true and eternally appreciated; and 
Whereas the Nation owes a debt of gratitude to these patriots and their families for their courage, heroism, and exemplary service: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its deepest gratitude for, and calls upon all Americans to reflect upon and to show their gratitude for, the courage and sacrifice of the brave members of the United States Armed Forces, including Samuel R. Johnson of Texas, who were held as prisoners of war during the Vietnam conflict; 
(2)urges States and localities to honor the courage and sacrifice of those prisoners of war with appropriate ceremonies and activities; 
(3)acting on behalf of all Americans, will not forget the 1,729 members of the United States Armed Forces and the 34 United States citizens who remain unaccounted for from the Vietnam conflict and will continue to press for a full accounting of all of these members; and 
(4)honors all of the members of the United States Armed Forces who have fought and died in the defense of freedom. 
 
Lorraine C. Miller,Clerk.
